UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


DAVID L. SHAW,                                     §
                                                   §
                Petitioner,                        §
                                                   §
versus                                             §    CIVIL ACTION NO. 1:19-CV-478
                                                   §
DIRECTOR, TDCJ-CID,                                §
                                                   §
                Respondent.                        §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

         Petitioner David L. Shaw, a prisoner confined at the Michael Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the petition without prejudice pursuant to Federal

Rule of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

         In this case, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for
granting a certificate of appealability, like that for granting a certificate of probable cause to appeal

under prior law, requires the petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

that substantial showing, petitioner need not establish that he should prevail on the merits. Rather,

he must demonstrate that the issues are subject to debate among jurists of reason, that a court

could resolve the issues in a different manner, or that the questions presented are worthy of

encouragement to proceed further. Slack, 529 U.S. at 483-84. If the petition was denied on

procedural grounds, petitioner must show that jurists of reason would find it debatable:

(1) whether the petition raises a valid claim of the denial of a constitutional right, and (2) whether

the district court was correct in its procedural ruling. Id. at 484; Elizalde, 362 F.3d at 328. Any

doubt regarding whether to grant a certificate of appealability is resolved in favor of the petitioner,

and the severity of the penalty may be considered in making this determination. See Miller v.

Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        Petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason or that a procedural ruling was incorrect. Therefore, petitioner has failed

to make a sufficient showing to merit the issuance of a certificate of appealability.

                                               ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#4) is ADOPTED. A final




                                                   2
judgment will be entered in this case in accordance with the magistrate judge’s recommendation.

A certificate of appealability will not be issued.


          SIGNED at Beaumont, Texas, this 27th day of December, 2019.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                 3
